DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 17, 2020 has been entered.
Disposition of Claims
Claims 1-2, 4 & 6-19 are pending.
Claims 1-2, 4, 6-9 & 16-18 are rejected.
Claims 10-14 & 19 are withdrawn.
Claims 3 & 5 are canceled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, 6-7, 9 & 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Grigorenko et al. (hereinafter "Grigorenko") (US 2014/0109617) in view of Ziegler (US US2010/0071902).
Regarding Claim 1, Grigorenko discloses a method for separating a lead component from a lead coated glass (Fig. 3, a method of extracting lead from a lead containing glass; [0020]), comprising:
crushing the coated glass (Fig. 3, a shredder 304 crushes the lead containing glass; [0078]),
grinding (Fig. 3, a size reduction unit 380 grinds the lead containing glass; [0088]) to achieve a finely grained material of a mixture (Fig. 3, a stream 382; [0088]) of a glass fraction (Fig. 3, a treated glass stream 388; [0100]) and a lead fraction (Fig. 3, a lead containing stream 386; [0100]), and
separating the lead fraction from the glass fraction (Fig. 3, a lead extracting unit 384 separates the lead containing stream 386 from the treated glass stream 388; [0100]).
Grigorenko fails to explicitly disclose wherein the separating is based upon a difference in specific weight or density and wherein said separation on the basis of specific weight or density comprises blowing air into a separator and drawing the glass fraction into an outlet using a vacuum generator located at the outlet.
However, Ziegler, in the art of comminuting, teaches a method (Fig. 4, a method 200; [0033]), comprising:
separating a first fraction (Fig. 4, fine dust particles; [0034]) from a second fraction (Fig. 4, a final output mass; [0034]);
wherein the separating is based upon a difference in specific weight or density (Fig. 4, the fine dust particles and the final output mass are separated by size and weight; [0034]); and
wherein said separation on the basis of specific weight or density comprises blowing air into a separator (Fig. 5, a high pressure blower 442 blows pressurized air into a station for separating 300; 
The advantage of separating using a blower and a vacuum is to selectively remove fractions under a desired weight and size (Ziegler; [0034]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the separating method as disclosed by Grigorenko, to perform separating using a blower and a vacuum as taught by Ziegler, to selectively remove fractions under a desired weight and size (Ziegler; [0034]).
Regarding Claim 2, Grigorenko, as previously modified by Ziegler, discloses the method according to Claim 1. Ziegler further teaches wherein said separation on the basis of specific weight or density occurs by applying a processing step comprising air turbulence, thereby separating said first fraction from said second fraction (Fig. 5, the high pressure blower 442 provides a high pressure air flow to move the fine dust particles towards the station for separating 300; [0038]).
Regarding Claim 4, Grigorenko, as previously modified by Ziegler, discloses the method according to Claim 1. Grigorenko further discloses wherein said resulting mixture of glass fraction and lead fraction has a particle size of 20 to 35 µm (the stream of lead and clean glass is ground to 21.03 microns; see Table 7).
Regarding Claim 6, Grigorenko, as previously modified by Ziegler, discloses the method according to Claim 1. Grigorenko further discloses wherein the grinding of the coated glass is achieved by using a grinding unit comprising a grinding mill (Fig. 3, the size reduction unit 380 is a ball mill; [0098]).
Regarding Claim 7, Grigorenko, as previously modified by Ziegler, discloses the method according to Claim 6. Grigorenko further discloses wherein said grinding of the coated glass is achieved 
Regarding Claim 9, Grigorenko, as previously modified by Ziegler, discloses the method according to Claim 1. Grigorenko further discloses wherein a separation efficiency of at least 90 % is achieved for said separation of the lead fraction from the glass fraction (99% of the lead from the lead containing glass is removed; [0069]).
Regarding Claim 16, Grigorenko, as previously modified by Ziegler, discloses the method according to Claim 1. Grigorenko further discloses wherein the lead coated glass is from a CRT recycling process (Fig. 3, the lead containing glass is from a CRT recycling process; [0077]).
Regarding Claim 17, Grigorenko, as previously modified by Ziegler, discloses the method according to Claim 4. Grigorenko further discloses wherein said resulting mixture of glass fraction and lead fraction has a particle size of 20 to 30 µm (the stream of lead and clean glass is ground to 21.03 microns; see Table 7).
Regarding Claim 18, Grigorenko, as previously modified by Ziegler, discloses the method according to Claim 9. Grigorenko further discloses wherein the efficiency is at least 95% (99% of the lead from the lead containing glass is removed; [0069]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Grigorenko et al. (hereinafter "Grigorenko") (US 2014/0109617) in view of Ziegler (US 2010/0071902) as applied to Claim 1 above, and further in view of Favory et al. (hereinafter "Favory") (FR-2731368-A1).
Regarding Claim 8, Grigorenko, as previously modified by Ziegler, discloses the method according to Claim 1. Grigorenko, as previously modified by Ziegler, fails explicitly disclose applying an eddy current during said separation, whereby said lead fraction is being magnetized temporarily.
However, Favory, as best understood and in the art of recycling glass, teaches a method for separating (Fig. 2, a method of treating glass; Page 5, Lines 164-166), comprising:

separating a lead fraction from a glass fraction (Fig. 2, at a purification step 3, a lead fraction is separated from an upper fraction of glass; Page 5, Lines 169-171 & Page 7, Lines 288-289 & Page 8, Lines 290-293), and
applying an eddy current during said separation, whereby said lead fraction is being magnetized temporarily (Fig. 2, the lead fraction is magnetized and ejected from the upper fraction of glass by an eddy current apparatus 41 during the purification step 3; Page 8, Lines 290-293).
The advantage of using an eddy current during separating is to selectively separate based on selected properties of the material (Favory; Page 8, Lines 290-293).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the separating as disclosed by Grigorenko, to include separating using an eddy current as taught by Ziegler, to selectively separate based on selected properties of the material (Favory; Page 8, Lines 290-293).

Response to Arguments
Applicant’s arguments, see Pages 5-6, filed November 17, 2020, with respect to the rejections under 35 U.S.C. § 103 of Claims 1-2, 4, 6-9 & 16-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478.  The examiner can normally be reached on Monday - Friday: 10:00 am ET - 6:00pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725